DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive.  Applicant argues that the centrifugal separator of Trapp is not rotatable about a rotor axis of a wind turbine.  Examiner disagrees.  In order for the centrifugal separator of Trapp to receive pressurized fluid, it must be downstream of the pressure supply system (52) of Akay et al.  This necessarily places the centrifugal separator of Trapp inside the blade of Trapp, requiring that it rotate around the rotor axis of the wind turbine while in use.  Citing paragraph [0031] of Trapp, Applicant argues that Trapp uses gravitational forces and as a result, one of ordinary skill in the art at the time the application was filed.  Examiner disagrees.  It appears obvious to Examiner that one of ordinary skill in the art at the time the application was filed would orient the centrifugal separator of Trapp such that the bottom as shown in Fig. 1 were oriented toward the blade tip such that the centrifugal force, while in operation, would act as the force of gravity if the centrifugal separator of Trapp were on the ground.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/041420 (Akay et al. hereinafter) in view of USPAP 5,275,233 (Little hereinafter) and EP 0919271 (Trapp et al. hereinafter).
With regard to claim 1, Akay et al. discloses a wind turbine (10) comprising: 
- at least one rotor blade (20), 
- at least one aerodynamic device (30) for influencing an airflow (61) flowing from a leading edge section (24) of the at least one rotor blade (20) to a trailing edge section (23) of the at least one rotor blade (20), wherein the at least one aerodynamic device (30) is mounted at a surface (28) of the at least one rotor blade (20), 
- a pneumatic actuator (34) of the at least one aerodynamic device (30) for actuating the at least one aerodynamic device (30) at least between a first protruded configuration and a second retracted configuration, 
- a pressure supply system (52) for operating the actuator (34) by means of a pressurized fluid.
Akay et al. does not disclose a centrifugal device rotatable about a rotor axis of the wind turbine, the centrifugal device comprising an air inlet for receiving a flow of the 20pressurized fluid including humidity from the pressure supply system and a water outlet for letting a flow of condensed water to exit the centrifugal device.
Little teaches that it is desirable to dehumidify hot compressed gas prior to the compressed air reaching an object of interest (col. 1 lines 12-15) and that this can be done through use of a centrifugal separator (92).  Little does not disclose what this centrifugal separator comprises.
Trapp et al. teaches a centrifugal separator (Title) comprising a centrifugal device (10, col. 8 lines 4-11) rotatable about a rotor axis of the wind turbine, the centrifugal device comprising an air inlet (25) for receiving a flow of the 20pressurized fluid including humidity from the pressure supply system and a water outlet (20) for letting a flow of condensed water to exit the centrifugal device.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Akay et al. by, in light of the teachings of Little, providing a centrifugal device rotatable about a rotor axis of the wind turbine, the centrifugal device comprising an air inlet for receiving a flow of the 20pressurized fluid including humidity from the pressure supply system and a water outlet for letting a flow of condensed water to exit the centrifugal device as taught in Trapp et al. for the purposes of dehumidifying the air prior to it reaching the at least one aerodynamic device (Little).
With regard to claim 2, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to the claim 1, wherein the 25water outlet (20) of the centrifugal device (10) is radially distanced from the rotor axis of the wind turbine (10) in order to receive the flow of condensed water as an effect of a centrifugal reaction to the rotation about the rotor axis of the wind turbine (10).
With regard to claim 3, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to the claim 2, wherein the centrifugal device (10) is fixed to a hub (13) of the wind turbine (10).
With regard to claim 4, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to the claim 2, wherein the water outlet (20) of the centrifugal device (10) is provided along a periphery of the centrifugal device (10).
With regard to claim 5, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to claim 1, wherein the centrifugal device (10) comprises an outlet valve (22) at the water outlet (20).
With regard to claim 6, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to claim 1, wherein the centrifugal device (10) comprises a rotating reservoir extending axially along a device axis between a first axial end (at the top of the device in Fig. 1 of Trapp et al.) to a second axial end (at the bottom of the device in Fig. 1 of Trapp et al.), the water outlet (20) being distanced from the axis device 10.
With regard to claim 7, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to claim 5, wherein the outlet valve (22) at the water outlet (20) includes an actuator for opening the outlet valve (22) upon reception of 15an opening command ((col. 7 lines 41-43, paragraphs [0027] and [0032]).
With regard to claim 8, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to claim 5, wherein the centrifugal device (10) comprises an air outlet (28) for letting a flow of dry air to exit the centrifugal device 20(10).
With regard to claim 9, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to claim 8, wherein the air outlet (28) is provided along the device axis Fig. 1 of Trapp et al.).
With regard to claim 10, the Akay et al. modification with regard to claim 1 discloses the wind turbine (10) according to claim 5, wherein the air inlet (26) is provided at one of the first axial end and second axial end and the water outlet (20) is provided at the other of the first axial end and second axial end.

Allowable Subject Matter

Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745